 


114 HR 1430 RH: Permanent CFC Look-Through Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 235 
114th CONGRESS 1st Session 
H. R. 1430 
[Report No. 114–309] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Boustany (for himself, Mr. Kind, Mr. Pascrell, Mr. Neal, Mr. Reed, Mr. Tiberi, Mr. Schock, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means 
 

October 23, 2015
Additional sponsor: Mr. Holding

 
October 23, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 18, 2015 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the look-through treatment of payments between related controlled foreign corporations. 
 
 
1.Short titleThis Act may be cited as the Permanent CFC Look-Through Act of 2015.  2.Look-through treatment of payments between related controlled foreign corporations made permanent (a)In generalParagraph (6) of section 954(c) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C). 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2014, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end.   October 23, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 